Title: From Alexander Hamilton to Thomas Jefferson, 3 May 1793
From: Hamilton, Alexander
To: Jefferson, Thomas


Treasury DepartmentMay 3d. 1793
Sir
I regret extremely, that I did not receive your letter respecting Mr. Ternant’s application till two oClock yesterday; after a warrant had issued in his favour for the sum requested.
Agreeing intirely in opinion with you, that all applications from Diplomatic characters, as well those relating to pecuniary matters as others, ought to be addressed to your Department—I should have taken no step on the present occasion had it not been put on the footing of a previous arrangement (as you will perceive by the copy of Mr. Ternant’s note to me) and had I not myself carried along in my mind a general impression, that the spirit of what had passed would comprise the advance requested in the individual case.
For greater caution, however, I thought it adviseable to mention the matter to the President—which was followed (if I remember right upon my own suggestion) by the conversation which I had with you.
You will remember that though your recollection, at the time, of what had passed from you agreed with what has been the result of your subsequent examination—yet you expressed an opinion that in the special case (adhering as a general rule to the spirit of your late communication) it might be adviseable to make the advance desired—as it would be well “to part friends.” And it was at my request, subsequent to this declaration, that you engaged to review your communications to Mr. Ternant.
Having told Mr. Ternant that the matter would be terminated the day succeeding his application—not having heard from you on that day—understanding it to be your opinion that on the whole it would be well to make the advance—I waited on the President yesterday Morning, stated what had passed between us, and obtained his consent for making the advance.
I am thus particular from a desire that you may see the ground upon which I have proceeded; as it would give me pain that you should consider what has been done, as the infringement of a rule of official propriety. I assure you this was not my intention.
With great respect I have the honor to be   Sir   Your Obed ser
A Hamilton
The Secretary of State
